Citation Nr: 1420559	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, to include as being due to an undiagnosed illness. 

2.  Entitlement to service connection for a bilateral elbow disorder, to include as being due to an undiagnosed illness. 

3.  Entitlement to service connection for a bilateral knee disorder, to include as being due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.  Service in Southwest Asia is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the Veterans claims.  The Veteran disagreed and perfected an appeal.

In May 2012, the Board remanded this case for additional development and adjudicative action.  The Board's prior Remand directive and the subsequent actions of the Agency of Original Jurisdiction (AOJ) will be further discussed below.  The Veteran's claims have been returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral shoulder, bilateral elbow and bilateral knee disorders.  Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  Further action is necessary in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Initially, in the May 2012 Remand, the Board directed that the examiner provide a diagnosis of any underlying malady causing any joint pain and provide an opinion whether it is at least as likely as not that any diagnosed disorder is related to the Veteran's active duty service.  In response, the Veteran underwent a Disability Benefits Questionnaire examination (DBQ) in June 2012.  An addendum opinion regarding the right shoulder disability was also received in January 2013.  Although the VA examiner provided medical opinions addressing the etiology of the Veteran's diagnosed shoulder, knee, and elbow disorders, the opinions stated that the diagnoses were less likely than not caused by or related to Gulf War environmental exposure.  However, the examiner's opinions do not appear to take into account the Veteran's entire active duty service as requested in the May 2012 Remand. 

Thus, additional medical comment is needed to determine whether the Veteran's bilateral elbow, shoulder, and knee disabilities may be attributable to his military service.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (a Veteran is entitled, as a matter of law, to substantial compliance with the Board's remand directives).

In addition, the March 2014 Written Brief Presentation reflects that the Veteran's shoulder and knee pain occurred one year prior to the February 1999 examination.  Specifically, it is contended that the correct date of onset regarding the shoulder and knee disabilities is 1998.  The February 1999 SF 93 reflects the Veteran's complaints of shoulder and knee joint pain.  An undated SF 507 reflects the Veteran's complaints of right shoulder and right knee joint pain for one year.  According to the 2012 DBQ report, 1999 was noted to be the date of onset.  Any addendum opinion should be supported with a detailed rationale that is predicated upon an accurate view of the record.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71; Swann v. Brown, 5 Vet. App. 229, 232  (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).

Accordingly, the case is REMANDED for the following actions:

1.  Return the entire claims file to the VA examiner who conducted the June 2012 VA DBQ examination.  The Board requests that the examiner review the entire claims file (including Virtual VA and VBMS records) and provide an addendum report that includes opinions regarding whether it is at least as likely as not that any or all of the diagnosed bilateral knee, bilateral elbow, and bilateral shoulder disorders reported in the 2012 DBQ report are related to the Veteran's active duty service, which period is from June 1986 to June 2006.  A complete rationale for each opinion inclusive of a discussion of the medical principles and evidence in the claims file must be provided.

2.  Ensure completion of the foregoing and any other development deemed necessary, and readjudicate the Veteran's claims.  If any of the benefits on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

